       Case 5:20-cv-03664-LHK Document 251 Filed 08/13/21 Page 1 of 3




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP

 2    Diane M. Doolittle (CA Bar No. 142046)          Andrew H. Schapiro (admitted pro hac vice)
      dianedoolittle@quinnemanuel.com                 andrewschapiro@quinnemanuel.com
 3    555 Twin Dolphin Drive, 5th Floor               191 N. Wacker Drive, Suite 2700
      Redwood Shores, CA 94065                        Chicago, IL 60606
 4
      Telephone: (650) 801-5000                       Telephone: (312) 705-7400
 5    Facsimile: (650) 801-5100                       Facsimile: (312) 705-7401

 6    Stephen A. Broome (CA Bar No. 314605)           Josef Ansorge (admitted pro hac vice)
      stephenbroome@quinnemanuel.com                  josefansorge@quinnemanuel.com
 7                                                    Carl Spilly (admitted pro hac vice)
      Viola Trebicka (CA Bar No. 269526)
                                                      carlspilly@quinnemanuel.com
 8    violatrebicka@quinnemanuel.com                  1300 I. Street, N.W., Suite 900
      865 S. Figueroa Street, 10th Floor              Washington, D.C. 20005
 9    Los Angeles, CA 90017                           Telephone: 202-538-8000
      Telephone: (213) 443-3000                       Facsimile: 202-538-8100
10    Facsimile: (213) 443-3100
11
      Jonathan Tse (CA Bar No. 305468)                Jomaire A. Crawford (admitted pro hac vice)
12    jonathantse@quinnemanuel.com                    jomairecrawford@quinnemanuel.com
      50 California Street, 22nd Floor                51 Madison Avenue, 22nd Floor
13                                                    New York, NY 10010
      San Francisco, CA 94111                         Telephone: (212) 849-7000
      Telephone: (415) 875-6600                       Facsimile: (212) 849-7100
14    Facsimile: (415) 875-6700
15
     Attorneys for Defendant Google LLC
16

17
                                UNITED STATES DISTRICT COURT
18                            NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
19
                                                      Case No. 5:20-cv-03664-LHK-SVK
20    CHASOM BROWN, WILLIAM BYATT,
      JEREMY DAVIS, CHRISTOPHER                       GOOGLE LLC’S SUBMISSION IN
21    CASTILLO, and MONIQUE TRUJILLO,                 RESPONSE TO DKT. 242
      individually and on behalf of all similarly
22                                                    Referral: Hon. Susan van Keulen, USMJ
      situated,
23          Plaintiffs,
24                 v.
25    GOOGLE LLC,
26
            Defendant.
27

28

                                                                      Case No. 5:20-cv-03664-LHK-SVK
                                               GOOGLE LLC’S SUBMISSION IN RESPONSE TO DKT. NO. 242
       Case 5:20-cv-03664-LHK Document 251 Filed 08/13/21 Page 2 of 3




 1          Pursuant to Your Honor’s August 12, 2021 Order (Dkt. 242), Google LLC (“Google”) submits

 2 this statement identifying the following issues for the Court to address in due course:

 3            i.   Dispute D3, Google’s Request for Production No. 2 (Chrome device settings): Google

 4                 respectfully requests that the Court order Plaintiffs to produce the Chrome Device

 5                 Settings for the Named Plaintiffs’ devices that they have imaged. The parties have met

 6                 and conferred on this dispute, where Google represented to Plaintiffs that they may

 7                 redact any sensitive, personal information that are not relevant to this case. The parties

 8                 are at an impasse and this dispute is ripe for Court intervention.

 9           ii.   Dispute P21, Mr. Pichai’s ESI: Google respectfully requests that the Court defer setting a

10                 briefing schedule on this issue, at least until after Google responds to a request for production

11                 that Plaintiffs served after the Joint Submission (on August 6), which seeks officer and

12                 director documents at Google for the period January 1, 2015 to present (and thus encompasses

13                 Mr. Pichai’s ESI). This issue is also premature because Plaintiffs already identified their

14                 remaining proposed custodians on August 13, which Google is evaluating.

15

16 DATED: August 13, 2021                          QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
17                                                  By        /s/ Andrew H. Schapiro
18                                                     Andrew H. Schapiro (admitted pro hac vice)
                                                       andrewschapiro@quinnemanuel.com
19                                                     191 N. Wacker Drive, Suite 2700
                                                       Chicago, IL 60606
20                                                     Telephone: (312) 705-7400
                                                       Facsimile: (312) 705-7401
21
                                                        Stephen A. Broome (CA Bar No. 314605)
22
                                                        stephenbroome@quinnemanuel.com
23                                                      Viola Trebicka (CA Bar No. 269526)
                                                        violatrebicka@quinnemanuel.com
24                                                      865 S. Figueroa Street, 10th Floor
                                                        Los Angeles, CA 90017
25                                                      Telephone: (213) 443-3000
26                                                      Facsimile: (213) 443-3100

27                                                      Diane M. Doolittle (CA Bar No. 142046)
                                                        dianedoolittle@quinnemanuel.com
28                                                      555 Twin Dolphin Drive, 5th Floor

                                                       -1-           Case No. 5:20-cv-05146-LHK-SVK
                                              GOOGLE LLC’S SUBMISSION IN RESPONSE TO DKT. NO. 242
     Case 5:20-cv-03664-LHK Document 251 Filed 08/13/21 Page 3 of 3




 1                                     Redwood Shores, CA 94065
                                       Telephone: (650) 801-5000
 2                                     Facsimile: (650) 801-5100
 3                                     Josef Ansorge (admitted pro hac vice)
                                       josefansorge@quinnemanuel.com
 4                                     1300 I. Street, N.W., Suite 900
                                       Washington, D.C. 20005
 5                                     Telephone: 202-538-8000
                                       Facsimile: 202-538-8100
 6

 7                                     Jomaire A. Crawford (admitted pro hac vice)
                                       jomairecrawford@quinnemanuel.com
 8                                     51 Madison Avenue, 22nd Floor
                                       New York, NY 10010
 9                                     Telephone: (212) 849-7000
                                       Facsimile: (212) 849-7100
10
                                       Jonathan Tse (CA Bar No. 305468)
11                                     jonathantse@quinnemanuel.com
                                       50 California Street, 22nd Floor
12                                     San Francisco, CA 94111
                                       Telephone: (415) 875-6600
13
                                       Facsimile: (415) 875-6700
14
                                       Attorneys for Defendant Google LLC
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                       -2-                Case No. 5:20-cv-05146-LHK-SVK
                                   GOOGLE LLC’S SUBMISSION IN RESPONSE TO DKT. NO. 242
